UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1157



CALVIN EARL BROWN,

                                              Plaintiff - Appellant,

          versus

WILLIAM C. GRIFFIN, JR.; CLIFTON M. EVERETT,
JR.; THOMAS S. PAYNE III, Clerk of Court;
VICKY EVERETT, Clerk of Superior Court;
NATIONSBANK OF NORTH CAROLINA, N.A.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-96-150)


Submitted:   April 17, 1997                 Decided:   April 30, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
Calvin Earl Brown, Appellant Pro Se. Charles Jerome Murray, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;
Leslie Calkins O'Toole, Alex John Hagan, SMITH, HELMS, MULLISS &
MOORE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order dismissing his

civil action. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm the

district court's order granting Appellees' motion for summary judg-

ment because the record reveals that the complaint fails to state

a claim upon which relief may be granted. See Fed. R. Civ. P.
12(b)(6). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2